COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  THE CITY OF ELPASO,                               §
                                                                  No. 08-19-00163-CV
                                 Appellant,         §
                                                                    Appeal from the
  v.                                                §
                                                                  171st District Court
  JOANNA CANGIALOSI,                                §
  INDIVIDUALLY, AND AS NEXT OF                                  of El Paso County, Texas
  FRIEND OF C.C., A MINOR CHILD,                    §
  SURVIVING DAUGHTER AND AS                                       (TC#2018DCV0797)
  HEIR TO THE ESTATE OF ANNETTE                     §
  MARTINEZ; JOSE AGUILAR;
  RAYMOND AGUILAR; FIDEL                            §
  AGUILAR; ERIC AGUILAR,
  INDIVIDUALLY AND AS SURVIVING                     §
  SONS AND HEIRS TO THE ESTATE
  OF ANNETTE MARTINEZ,                              §

                                 Appellees.         §



                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s denial of Appellant’s plea to the jurisdiction. We therefore affirm the trial court’s

order denying Appellant’s plea to the jurisdiction. We further order that Appellee recover from

Appellant, and its sureties, if any, see TEX.R.APP.P. 43.5, all costs in this Court. This decision

shall be certified below for observance.

                                                1
                                             JEFF ALLEY, Chief Justice

August 31, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2